DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on February 02, 2022.
Claims 1-6, 9-10, 12-15, 17, and 18-20 have been amended.
Claim 21 has been cancelled.
Claims 1, 12, and 20 are independent. As a result claims 1-20 are pending in this office action.

		Response to Arguments
Applicant's argument filed February 02, 2022 regarding the rejection of claims 1-20 under 35 U.S.C 101, has been fully considered and is not persuasive.  
Applicants argue in substance:
Regarding claims 1-20 the applicants submit that at least the steps of "running, by the processor, an open source toolkit to perform dependency syntax parsing on the target text..." now requires action by a processor and cannot be practically performed in a human mind, at least because it requires a processor running the open source toolkit, and without doubt that the running also requires computation resource and memory occupation.


Regarding claims 1-20 the applicants argue that amended claim 1 recites an additional element that reflects an improvement in the technical field of event/information mining, which integrates the claims into practical application.
Examiner respectfully disagrees because the additional elements must not amount to insignificant extra-solution activity that imposes no meaningful limit on the performance of the claimed invention. For example, the additional elements of receiving target text does not reflect an improvement in the technical field of event/information mining. Furthermore, mining historical event information that is 
The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of receiving text, parsing text, matching tree data to determine target data based on words contained in parsed text. The claims do not recite improvement in computer technology, therefore is not made statutory. (see MPEP § 2106.01).
Therefore, the 35 U.S.C 101 rejection of claims 1-20 are maintained.

Applicant's arguments filed February 02, 2022 regarding the rejection of claims 1- 20 under 35 U.S.C 103 have been fully considered  and are persuasive. The 35 35 U.S.C 103 rejection of claims 1-20 have been withdrawn.


Status of Claims
Claim 1-20 are pending, of which claims 1, 12, and 20 are in independent form. Claims 1-20 are rejected under 35 U.S.C. 101.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 12, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of parsing text, matching a tree to extract a triple, and determining based on the extracted triple a target triple. The limitation of parsing the target text to generate a tree, matching tree to obtain a triple, and determining a score and historical event as recited, is a process that, under broadest reasonable interpretation, covers a step that could reasonably be performed in the mind, including with the aid of pen and paper, and a step that represents a type of method of organizing human activity, but for the recitation of generic computer components. That is, other than reciting “processor”, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, the limitations directed toward receiving text, parsing text and determining score and historical event are all directed toward a mental process that can take place with the aid of pen and paper.  The limitations encompass a human mind carrying out these functions through observation, evaluation judgment and/or opinion (parsing target text, and matching tree data), or even with the aid of pen and paper. Similarly, the limitation of determining score and historical event, as recited, is a process that, under 

This judicial exception is not integrated into a practical application. The claim recites the following additional elements “processor” and “non-transitory computer-readable medium” These additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components.  Further, the claim recitations of receiving target text. Receiving target text is insignificant extra-solution activity (mere data gathering) to the judicial exception with no evidence of improvement. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving data, are well-understood, routine and conventional activity according to MPEP 2106.05(d)(II)(i), thus, cannot provide an inventive concept.

As a result, representative claim(s) 1, 12, and 20 do not recite any elements, or ordered combination of elements, which transforms the abstract idea into a patent-eligible 

Claims 2-11 and 13-19 are dependent on claim 1 and claim 12, and includes all the limitations of claim 1. Therefore, claims 2-11 and 13-19 recites the same abstract idea of a mental process. Claims 2-11 and 13-19 further limits the determining step, including the additional steps for determining a quantifier and objective. Determining a quantifier and objective is a further step of an abstract idea that falls in the “Mental Processes” grouping of abstract ideas.

The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the receiving, matching, and determining steps amounts to no more than mere instructions to apply the exception using a generic computer 

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159